UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT

                                No. 98-30988
                              Summary Calendar


                              DWAYNE E. HASTEN,

                                                       Plaintiff-Appellant,

                                   versus

                          CINTAS CORPORATION,

                                                        Defendant-Appellee.

             Appeal from the United States District Court
                 for the Middle District of Louisiana
                              (97-CV-630)
                            August 16, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

            The court has considered appellant’s position in light of

the briefs and pertinent portions of the record.             Having done so,

we   find   no   reversible   error   of   fact   or   law   and   affirm   for

essentially the reasons stated in the magistrate judge’s Reasons

For Judgment dated September 16, 1998.

            AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except for the
limited circumstances set forth in 5TH CIR. R. 47.5.4.